Citation Nr: 1013484	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  04-21 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an automobile and adaptive equipment, or to 
adaptive equipment only.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to May 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, in pertinent part denied 
entitlement to automobile and adaptive equipment or adaptive 
equipment only.

The Veteran provided testimony in a hearing before the 
undersigned at the RO in August 2008.  A transcript is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his hearing testimony and elsewhere in the record the 
Veteran has contended that he has loss of use of the left 
foot as the result of the service connected residuals of the 
third and fourth metatarsals of the left foot.  He would be 
entitled to automobile grant or special adaptive equipment if 
it were shown that he had loss of use of the left foot as the 
result of the service connected disability.  38 U.S.C.A. 
§§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2009).

VA is obligated to provide an examination when needed to 
evaluate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The 
Veteran's most recent examination to evaluate the residuals 
of the left foot fractures took place in December 1980 when 
he was found to have pain, sensory neuropathy of the left 
lower extremity and disability of the left ankle.  A current 
examination is needed to determine whether the service 
connected residuals of the left foot fractures cause loss of 
use of the left foot.

Proper notice under the Veterans Claims Assistance Act of 
2000 (VCAA) must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); C.F.R. § 3.159(b)(1) (2009).  The Veteran has not been 
provided with a letter giving him this notice.

Accordingly, the claim is REMANDED for the following:

1.  Provide the Veteran with a VCAA 
notice letter that tells him what the 
evidence must show to substantiate the 
claim, what evidence he is responsible 
for obtaining and what evidence VA will 
undertake to obtain.

2.  Afford the Veteran an examination to 
determine the residuals of his service 
connected left foot fractures and whether 
he has loss of use of the left foot as a 
result of the fractures.  The examiner 
should review the claims folder and note 
such review in the examination report or 
addendum.

After identifying all current disability 
attributable to the service connected 
left foot disability, the examiner should 
provide an opinion as to whether those 
residuals include loss of use of the left 
foot.  The examiner should specifically 
consider whether the Veteran would be 
equally well served by an amputation at 
the site of election with prosthesis in 
place.  The examiner should provide a 
rationale for this opinion.

3.  If the benefit sought remains denied, 
a supplemental statement of the case 
should be issued.  The case should then 
be returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


